NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JAMES WITT,                        )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D16-3688
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 8, 2018.

Appeal from the Circuit Court for Polk
County; Glenn T. Shelby, Judge.

Howard L. Dimmig, II, Public Defender,
and Tosha Cohen, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa,
for Appellee.



SILBERMAN, Judge.

             James Witt appeals his sentences for two counts of tampering with a

witness in a third-degree felony investigation which were imposed after revocation of

probation. The written sentences designate Witt as a habitual felony offender (HFO)

and as a violent felony offender of special concern (VFOSC). Witt filed a motion to
correct sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b), and

the trial court determined that Witt was entitled to a resentencing hearing based on his

sentence as an HFO and at which time the court would strike costs of prosecution over

$100. The trial court denied Witt's challenge to his status as a VFOSC. The State

points out in its brief that the record reflects that Witt withdrew his rule 3.800(b) motion

in the trial court and that the resentencing hearing was cancelled. Therefore, we affirm

Witt's sentences imposed after revocation of probation.

              Affirmed.



KELLY and BADALAMENTI, JJ., Concur.




                                            -2-